Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 January 1807
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dear Louisa
Washington 9. Jany: 1807.

Last Evening I received your truly kind & affectionate letter of the 1st: instt: and most sincerely reciprocate every sentiment of kindness it contains—It is impossible for me to enjoy life without your affection, and the assurance of possessing it must always be grateful to my heart—So great and so numerous are the blessings for which I ought to be impress’d with the favour of Providence, that, with that I should scarcely have any thing more to ask, but a continuance of what is now freely bestowed.—I would willingly neither say nor do any thing that could give you a moment of pain; and nothing can more contribute to my own happiness than the means of giving pleasure to you
I have already replied to that part of your letter of Decr: 28. which you refer to in the last—I am fully sensible of the tenderness which dictated the remark, that you had written before under the pain and irritation of illness, and my own thoughts had before suggested the idea to myself—Yet in the observations themselves there was so much of Justice, that I have endeavoured as well as I could to profit by them—as a little attention to Mrs: Hellen, I have written some lines on the occasion of her afflicting loss, with the hope that at this time they may not be unseasonable, and that she will take them as they are meant, in kindness—I have not yet given them to her, and have not time now to send you a copy; which I will however, very shortly—
We are all well—Mr: Boyd’s child continues occasionally in a state of health, which gives us uneasiness; but I dined with them yesterday, and he appeared quite well—Last Evening your Mamma and Sisters attended the Ball, but found not much fashionable company there excepting Indians.
The enclosed bill was sent me this morning—From the nature of the Articles, and the time when they were furnished, I suppose they must have been taken up by you—But as you did not mention it to me, I presume it escaped your recollection—I therefore send it, to know whether it is correct; and in that case wish you to return it immediately to be discharged—And let me know at the same time if there are any other outstanding bills here—I would rather be informed by yourself of such accounts, than after a length of time by the persons to whom they are due—I shall always with the utmost pleasure discharge any bill, for Articles which can be of use to you, and which your own judgment deems necessary.
Yours faithfully 

John Quincy Adams
            Mon cher fils.
Votre Papa est charmé d’apprendre que vôtre santé est rétablie, et il a reçu avec grand plaisir la bonne année que vous lui avez écrite—Mais il auroit mieux aimé encore la recevoir en François. J’espere que vous êtes toujours bon garçon, et toujours obéïssant à vôtre chere Maman—Vous savéz que le Grand Cheval ne viendra que lorsque vous parlerez entierement François.—Adieu, Mon fils; je vous aime beaucoup, et j’espere dans deux Mois revenir vous embrasser; et vous retrouver aussi bon garçon que vôtre Cousin, qui grandit et apprend à merveille.